DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cannara et al, US Patent Application Publication 2017/0011915 (as cited by Applicant).

Regarding claim 1, Cannara teaches a method for growing a transition metal dichalcogenide layer, the method comprising: arranging a substrate 110 (figure 1) and 151, 153 (figure 4) having a first transition metal contained pad 120 (figure 1) in a chemical vapor deposition chamber 156 (figure 4); arranging a chalcogen contained precursor 130 upstream of the substrate in the chemical vapor deposition chamber (figure 2); and heating the chemical vapor deposition chamber for a period of time 140, containing transition metal from the first transition metal contained pad and chalcogen from the chalcogen contained precursor, is formed in an area adjacent to the first transition metal contained pad (figure 3 and [037-0038]).

Regarding claim 12, Cannara teaches a transition metal dichalcogenide growth device, comprising: a substrate 110; a transition metal contained pad 120 arranged on the substrate; and an area of the substrate adjacent to the transition metal contained pad that includes a transition metal dichalcogenide layer 140 containing a transition metal from the transition metal contained pad (figure 3).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cannara et al, US Patent Application Publication 2017/0011915 (as cited by Applicant) in view of Lin et al, US Patent v. 

140 (figure 3) by arranging a substrate 110 (figure 1) and 151, 153 (figure 4) having first transition metal contained pad 120 in a chemical vapor deposition chamber 156 (figure 4); arranging a chalcogen contained precursor 130 upstream of the substrate in the chemical vapor deposition chamber; and heating the chemical vapor deposition chamber for a period of time during which a transition metal dichalcogenides layer, containing transition metal from the first transition metal contained pad, is formed in an area adjacent to the first transition metal contained pad (figure 3 and [037-0038]).

Cannara fails to teach forming a remaining portion of the semiconductor device outside of the chemical vapor deposition chamber using a complementary metal oxide semiconductor process.

	Lin teaches forming a remaining portion of the semiconductor device (layers 170 and 180, figure 3K-2) outside of the chemical vapor deposition chamber (this is taught by forming layers 170 and/or 180 in a separate chamber than what has been used to form layer 320a in figure 3K-2) using a complementary metal oxide semiconductor process (figure 3K-2) in teaching a practical use for a metal dichalcogenide layer, which is in a transistor device. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lin with that of Cannara .
Allowable Subject Matter

Claims 2-11, 13-15, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication 2016/0093491, issued to Choi, discloses a large scale MoS2 nanosheets. US Patent Application Publication 2021/0043452, issued to Kim et al, discloses a method of forming a transitional metal dichalcogenide thin film.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051.  The examiner can normally be reached on M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899